Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17 with new claims 21-23 in the reply filed on 3/1/2022 is acknowledged.
Claims Status
Claims 1-17 and 21-23 are pending. 
Claims 18-20 are canceled by Applicant.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “further comprising a second power rail arranged in the second layer” recited in claim 5, “further comprising a third power rail arranged in the third layer” recited in claim 7, “further comprising a third conductive line arranged in the third layer” recited in claim 14 and  “further comprising a second power rail arranged in the third layer” recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities: in paragraph [0025] in line 6, it states “The central conductive line 134 in the conductive line layer L3”, it should be “The central conductive line 134 in the conductive line layer L5” according to Fig. 1D. Similar situation in line 10. Appropriate correction is required.
In addition, in paragraph [0041] in line 3-4, it states “the power rail 222a” and “the power rail 222b”, they should be “the power rail 122a” and “the power rail 122b” respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-9 and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 5, it recites the limitation “further comprising a second power rail arranged in the second layer…”.  It is not clear what this second power rail is referred to, only the first power rail 122 is in the second layer L3 as recited in claim 1 and shown in Fig. 1B. Therefore, this claim is indefinite. 
Regarding claim 6, it is rejected under 112(b) due to its dependency of claim 5. 
Regarding claim 7, it recites the limitation “further comprising a third power rail arranged in the third layer…”.  It is not clear what this third power rail is referred to, only the second conductive line 134 in the third layer L5 as recited in claim 1 and shown in Fig. 1B. Therefore, this claim is indefinite. 
Regarding claims 8-9, They are rejected under 112(b) due to their dependencies of claim 7. 
Regarding claim 14, it recites the limitation “further comprising a third conductive line arranged in the third layer…”.  It is not clear what this third conductive line is referred to, only the second conductive line 134 is in the third layer L5 as recited in claim 11 and shown in Fig. 1B. Therefore, this claim is indefinite. 
Regarding claim 15, it recites the limitation “further comprising a second power rail arranged in the third layer…”.  It is not clear what this second power rail is refer to, only the second conductive line 134 is in the third layer L5 as recited in claim 11 and shown in Fig. 1B Therefore, this claim is indefinite. 
Regarding claims 16, is rejected under 112(b) due to its dependency of claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeha Lee et al., (US 2020/0395354 A1, Lee)
Regarding claim 21, Lee discloses a semiconductor device, comprising: 
a gate electrode (GE in Fig. 11) extending in a first direction (D1) in a first layer (in a layer of IDL 110/120 in Fig. 12A/12E) over an active region (CH1); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lee’s Fig. 12E, annotated. 
a first conductive line (active contact AC in Fig. 11) extending in the first layer (the layer of IDL 110/120 in Fig. 12A/12E) adjacent to the gate electrode (GE); 
see “power” below) rail (pin line M1_P1 in Fig. 11/12E, no structure difference from the power rail, can function as power rail) extending in a second direction (D2) perpendicular to the first direction (D1) in a second layer (in a layer of IDL 130 in Fig. 12E) over the first layer (the layer of IDL 110/120); 
a second conductive line (routing line M2-01 in Fig. 12E) arranged in a third layer (in a layer of IDL 140) over the second layer (the layer of IDL 130); and 
a conductive via (second lower via V1_b and V2 in Fig. 12E) extending through the first power rail (M1_P1), electrically connecting the second conductive line (M2-01) to one of the gate electrode and the first conductive line (the GE is connected). 
Lee does not expressly disclose the first rail (M1_P1) is a power rail. 
However, Lee’s pin line M1_P1 is an electrical connection line, it has no characteristics difference from the power rail. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114 II.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Lee’s pine line as a power rail. 
Regarding claim 23, modified Lee discloses the semiconductor device of Claim 21,
modified Lee does not expressly wherein the first power rail (M1_P1) has a first width greater than a second width of the second conductive line (of M2-01).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed width difference (the first power rail has a first width greater than a second width of the second conductive line) into the rest of the claimed invention.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 21, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 21, “wherein the conductive via is 

	Reasons for Allowance
Claims 1-4, 10, 11-13 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2020/0395354 A1 to Lee) substantially teach some of the limitations, similar to the limitations in claim 21 stated above. 
However, Lee does not teach the limitations of “wherein the conductive via is electrically insulated from the first power rail” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-4 and 10, they are allowed due to their dependencies of claim 1.
Regarding claim 11, similar to claim 1, the claim 11 includes allowed limitation of “wherein the conductive via is electrically insulated from the first power rail”. Therefore, the claim 11 is allowed.
Regarding claims 12-13 and 17, they are allowed due to their dependencies of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARUN LU/Primary Examiner, Art Unit 2898